Case 3:19-cv-01632-K Document 1-2 Filed 07/08/19   Page 1 of 10 PageID 7




                EXHIBIT 1
Case 3:19-cv-01632-K Document 1-2 Filed 07/08/19   Page 2 of 10 PageID 8
Case 3:19-cv-01632-K Document 1-2 Filed 07/08/19   Page 3 of 10 PageID 9
Case 3:19-cv-01632-K Document 1-2 Filed 07/08/19   Page 4 of 10 PageID 10
Case 3:19-cv-01632-K Document 1-2 Filed 07/08/19   Page 5 of 10 PageID 11
Case 3:19-cv-01632-K Document 1-2 Filed 07/08/19   Page 6 of 10 PageID 12
Case 3:19-cv-01632-K Document 1-2 Filed 07/08/19   Page 7 of 10 PageID 13
Case 3:19-cv-01632-K Document 1-2 Filed 07/08/19   Page 8 of 10 PageID 14




                            ([KLELW$
Case 3:19-cv-01632-K Document 1-2 Filed 07/08/19   Page 9 of 10 PageID 15
Case 3:19-cv-01632-K Document 1-2 Filed 07/08/19   Page 10 of 10 PageID 16
